EXHIBIT 10.48

 

SEPARATION AGREEMENT

AND GENERAL RELEASE

 

This Agreement is entered into between Ronald L. Junck (“Employee”) and Labor
Ready, Inc. (“Company”) in order to sever their employment relationship.  In
consideration of the mutual promises below the Company and Employee agree as
follows:

 

1.     Resignation.     Employee hereby resigns as Executive Vice President and
General Counsel of the Company, effective June 30, 2001.  The Company hereby
accepts Employee’s resignation. The foregoing notwithstanding, the date of
Employee’s termination of employment with the Company shall be deemed to be July
31, 2002 for purposes hereof and for purposes of the Employment Contract between
Employee and the Company.

 

2.     Compensation.     Subject to Employee’s compliance with all of the terms
and conditions of this Agreement and as a material inducement to Employee to
enter into this Agreement, Company will continue to pay Employee his current
salary of $20,833.33 per month through July 31, 2002.

 

3.     Benefits.     In addition, Company agrees to continue to provide Employee
with all benefits to which Employee may be entitled under Company’s current
benefits plans, on the same terms as currently provided, through and including
July 31, 2002; provided, however, that Company shall pay Employee for all unused
vacation accrued by Employee as of June 30, 2001 under Company’s current
vacation policy, and Employee shall not be entitled to further vacation benefits
after June 30, 2001.

 

Employee expressly acknowledges that the above represents consideration for any
and all compensation due Employee as well as Employee’s promises set forth
herein and the settlement, waiver, release and discharge of any and all claims
relating to the employment arising under the common law or under federal, state
and local statue or regulation.

 

4.     Terms and Conditions.     Employee expressly agrees to all of the
following terms and conditions:

 

a)              Employee shall not solicit or cause or encourage others to
solicit or participate in any manner in the solicitation of any employee to
leave the employment of the Company.

 

b)             Employee shall not issue or make any written or verbal statement
to anyone which addresses the Company or his employment with the Company in a
negative or derogatory manner.

 

--------------------------------------------------------------------------------


 

c)              Employee shall not discuss the Company in any public forum
including without limitation with any member of the press, before any group or
in any Internet posting.

 

d)             Employee shall comply with all of the ongoing covenants set forth
in his Employment Contract.

 

e)              Employee shall reasonably cooperate with the Company on an as
requested basis in any pending matters which in the Company’s reasonable
judgment require Employee’s involvement. Except as provided in this paragraph,
Employee shall have no further duties after June 30, 2001.

 

Employee expressly acknowledges that all of the consideration to be made by
Company is specifically conditioned upon Employee’s strict compliance with all
of the foregoing terms and conditions.  Upon the occurrence of any breach of
these terms and conditions, and if Employee is still then receiving payments
from Company, his right to continue receiving such payments will immediately
terminate.  Whether a breach occurs before or after the end of Employee’s
employment, Company shall be entitled to exercise all remedies available at law
to enforce this Agreement and to recover its damages.

 

5.     Release by Employee.     Employee represents that he has not filed any
complaint, charge or action against the Company, its officers, agents or
employees with any local, state or federal agency or court arising from this
employment relationship with the Company.  Employee further represents that he
will not seek damages, monetary or otherwise, or any other type of relief
through any such complaint at any time in the future. Employee and his
successors and assigns waives, releases and forever discharges the Company, its
officers, directors, agents and employees of and from any and all claims, causes
of action, rights, demands, debts, damages and actions of whatever nature
arising from or relating to Employee’s employment relationship with the Company
including the termination of this relationship and also including any cause of
action pertaining to employment discrimination based on age, race, creed, color,
religion, sex, national origin or disability.

 

6.     Opportunity to Review.     Employee expressly acknowledges that the
Company has encouraged and given him the opportunity to thoroughly discuss all
aspects of this Agreement with his attorney or other advisor before signing and
that he has thoroughly discussed or in the alternative has freely elected to
waive any further opportunities to thoroughly discuss this Agreement with his
attorney or other advisor.  Employee understands that he has twenty-one (21)
days to review this Agreement and determine whether or not to sign.  Signature
prior to the expiration of 21 days waives the remaining consideration period. 
Employee has seven (7) days from the date this Agreement is executed to revoke
the waiver of any claim under the Age Discrimination in Employment Act.  If
Employee does not revoke the Agreement within the seven-day

 

2

--------------------------------------------------------------------------------


 

period, the Agreement shall become fully effective and the payment terms
referred to herein shall become effective.  If Employee does revoke this
Agreement, the Company’s obligations under Paragraphs 2 and 3 shall be null and
void.

 

7.     Knowing and Voluntary.     Employee expressly acknowledges that he
understands all of the provisions of this Agreement, and that he is knowingly
and voluntarily entering into this Agreement.

 

8.     Governing Law.     This Agreement is made and entered into in the State
of Washington and shall in all respects be interpreted, enforced and governed
under the laws of this state.

 

9.     Effect of Invalidity.     Should any provision of this Agreement be
declared or be determined by any court of competent jurisdiction to be illegal,
invalid, void or unenforceable, the legality, validity and enforceability of the
remaining parts, terms or provisions shall not be effected thereby and any said
illegal, unenforceable or invalid part, term or provision shall be deemed to be
revised in the legal, enforceable and valid manner which most closely reflects
the intention of the parties.

 

10.   Entire Agreement.     This Agreement, along with all of the ongoing
covenants of Employee’s Employment Contract, sets forth the entire agreement
between the parties and fully supersedes any and all prior agreements or
understandings between these parties pertaining to this subject matter.

 

EXECUTED this 24th day of May, 2001.

 

 

 

 

EMPLOYEE

 

 

 

 

/s/ Ronald L. Junck

 

 

Ronald L. Junck

 

LABOR READY, INC.

 

By:

/s/ Richard L. King

 

 

Richard L. King, President and CEO

 

 

3

--------------------------------------------------------------------------------